Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement, dated as of July 10, 2008 (“Agreement”),  is by and
between Team Financial, Inc., a Kansas corporation (the “Company”), and Keith B.
Edquist (“Mr. Edquist”).

 

WHEREAS, the Company and Mr. Edquist have been engaged in a proxy contest in
respect of the election of Class III directors to the Board of Directors to the
Company to be elected at the Company’s 2008 Annual Meeting of Shareholders (the
“2008 Annual Meeting”); and

 

WHEREAS, the Company and other shareholders of the Company known as the
“Bicknell Group” have entered into an agreement dated as of June 16, 2008 (the
“Bicknell Group Agreement”), which among other things, provides that the Company
will nominate a revised slate of nominees for Class III directors to be elected
at the 2008 Annual Meeting; and

 

WHEREAS, the Company and Mr. Edquist (each a “Party”) desire to enter into this
Agreement which will, among other things, terminate the pending proxy contest
between the Parties for the election of directors at the 2008 Annual Meeting and
provide for certain other agreements and covenants of the Parties.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

Section 1.1             Certain Definitions.  As used in this Agreement, the
following terms will have the meanings specified below:

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.

 

“Applicable Law” means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including common law), rules, regulations, ordinances
or codes of any governmental authority, and (b) orders, decisions, injunctions,
judgments, awards and decrees of any governmental authority.

 

“Associate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.

 

“Business Day” means a day other than a Saturday, a Sunday, a day on which
banking institutions in the State of Kansas are authorized or obligated by law
or required by executive order to be closed, or a day on which The NASDAQ Global
Market is closed.

 

“Common Stock” means the common stock of the Company, no par value per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

1

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, an association, a joint venture, a
corporation, a limited liability company, a business, a trust, any entity
organized under Applicable Law, an unincorporated organization or any
governmental authority.

 

“SEC” means the U.S.  Securities and Exchange Commission.

 

“Voting Securities” means the Common Stock and any other securities of the
Company having the right to Vote.

 

Section 1.2             Interpretation and Construction of the Agreement.  The
definitions in Section 1.1 herein will apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun will include the corresponding masculine, feminine and neuter forms. 
The word “include” will be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections and Exhibits will be
deemed to be references to Articles and Sections of, and Exhibits to, this
Agreement unless the context will otherwise require.  The headings of the
Articles and Sections are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  Unless the context will otherwise require or provide, any reference
to any agreement or other instrument or statute or regulation is to such
agreement, instrument, statute or regulation as amended and supplemented from
time to time (and, in the case of a statute or regulation, to any successor
provision).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1             Representations and Warranties of the Company.  The
Company represents and warrants to Mr. Edquist that (a) this Agreement has been
duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
banking, bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) neither the execution of this
Agreement nor the consummation of any of the transactions contemplated hereby
nor the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
and (c) the Bicknell Group Agreement, in the form attached to the Company’s
Current Report on Form 8-K, as filed with the SEC on June 17, 2008, is presently
in full force and effect, has not been modified or amended since June 16, 2008,
and neither the Company nor to the Company’s knowledge, the Bicknell Group, is
in default under any provision of the Bicknell Group Agreement, nor has any
event which with the giving of notice or lapse of time, or both, would
constitute

 

2

--------------------------------------------------------------------------------


 

an event of default under the terms of the Bicknell Group Agreement, occurred or
is continuing.

 

Section 2.2             Representations and Warranties of Mr. Edquist. 
Mr. Edquist represents and warrants to the Company that this Agreement has been
duly authorized, executed and delivered by him, and is a valid and binding
obligation of him, enforceable against him in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles.

 

ARTICLE III

 

2008 ANNUAL MEETING MATTERS

 

Section 3.1             Acknowledgments.  Each Party acknowledges the following:

 

(a)           Mr. Edquist has been informed by the Company of the matters set
forth in this Article III and is basing his acknowledgment solely on the
Bicknell Group Agreement and the Company’s Current Report on Form 8-K filed with
the SEC on June 17, 2008.

 

(b)           Denis Kurtenbach and Carolyn Jacobs have informed the Company that
they will not stand for election at the 2008 Annual Meeting.  The Nominating
Committee of the Board of Directors of the Company (the “Nominating Committee”)
has nominated Jeffrey L.  Renner and Richard J. Tremblay to fill the Company’s
slate of Class III director nominees for the 2008 Annual Meeting, subject to
(i) receipt of their respective written acknowledgment of their respective
willingness to serve as nominees of the Board of Directors of the Company (the
“Board”) and to serve as a director if elected, and (ii) any necessary
non-objection to their election by the Board of Governors of the Federal Reserve
System (“Federal Reserve Board”).  If either of these Class III nominees decline
to stand for nomination to the Board, then, the Nominating Committee will
propose different nominees (i) who possess business experience in such areas as
would reasonably be expected to enhance the Board (ii) who will qualify as
“independent” under the listing standards of The Nasdaq Stock Market, Inc.
(Marketplace Rule 4200 and any successor thereto) and Item 407(a) of Regulation
S-K promulgated by the SEC, and (iii) who do not have a relationship with
Mr. Edquist, the Company or any of the Company’s executive officers that would
impair the independence of such director in carrying out the responsibilities of
a director of the Company.

 

(c)           Harold G. Sevy, Jr., director, has agreed to tender his
resignation as a director, effective not later than the 2008 Annual Meeting and
the Board of Directors will concurrently amend and restate the Bylaws to fix the
size of the board at eight directors.

 

(d)           The Company shall include the foregoing nominees for election as
Class III directors of the Company at the 2008 Annual Meeting with such persons
to serve, if elected, until their successors have been duly elected and
qualified.

 

Section 3.2             Voting of Mr. Edquist’s Shares of Common Stock. 
Mr. Edquist will vote all shares of Common Stock he is entitled to vote in favor
of the Company’s slate of nominees for election as Class III directors of the
Company at the 2008 Annual Meeting by person or by proxy, and any postponement
or adjournment thereof, and not in favor of any other nominees to serve on the
Board, provided such slate consists of the director nominees selected above,
i.e., Robert Blachly, Richard Tremblay and Jeffrey L. Renner; and provided
further that the Bicknell Group Agreement remains in effect without modification
in any material respect and provided that neither the Company nor the Bicknell
Group shall be in violation in any material respect of the terms of the Bicknell
Group Agreement.  Mr. Edquist will not take any position, make any statements,
written or oral, or take any action inconsistent with the foregoing. 

 

3

--------------------------------------------------------------------------------


 

Mr. Edquist will ensure that he will be present, in person or by proxy, and will
cause his Affiliates and Associates owning Common Stock to be present, in each
case, in person or by proxy, at the 2008 Annual Meeting so that all Common Stock
beneficially owned by Mr. Edquist and his Affiliates and Associates will be
counted for purposes of determining the presence of a quorum at the 2008 Annual
Meeting.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1             Mr. Edquist’s Covenants.

 

(a)           Mr. Edquist agrees to (i) terminate immediately any and all
activities relating to the aforementioned proxy contest and to use his best
efforts to cause Lloyd Byerhof to terminate any and all activities relating to
the aforementioned proxy contest, and (ii) that during the period beginning on
the date hereof and ending immediately following the earlier of June 30, 2010 or
the 2010 Annual Meeting of Shareholders of the Company, and on condition that
the Bicknell Group Agreement remains in effect without modification in any
material respect and on condition that neither the Company nor the Bicknell
Group shall be in violation in any material respect of the Bicknell Group
Agreement except as otherwise specifically provided herein, he will not, and he
will cause each of his Affiliates and Associates and he will use his best
efforts to cause Lloyd Byerhof not to, directly or indirectly, alone or in
concert with others, take any of the actions set forth below:

 

i.              effect, seek, offer, propose (whether publicly or otherwise) or
cause or participate in, or assist, encourage or seek to persuade, any other
person to effect, seek, offer or propose (whether publicly or otherwise) or
participate in:

 

a.                                       any tender offer or exchange offer
involving Common Stock; provided, however, that this clause (i) will be
inoperative to the extent a third party which is not an Affiliate or Associate
of Mr. Edquist commences a hostile tender offer or exchange offer with respect
to Common Stock or (ii) the Board of Directors of the Company is recommending or
otherwise supporting a tender offer or exchange offer by a third party that is
not an Affiliate or Associate of Mr. Edquist;

 

b.                                      any merger, consolidation, share
exchange, business combination, sale of assets, recapitalization, restructuring,
dividend, distribution, self tender, stock repurchase, liquidation, dissolution
or other extraordinary transaction with or involving the Company or any of its
subsidiaries or any portion of the business or the assets of the Company or any
of its subsidiaries; provided, however, that (i) if the Company commences a
process to complete any of the activities of the Company set forth in this
subsection (b), or (ii) the Board of Directors has determined to enter into an
agreement with respect to any of the activities set forth in this subsection
(b), then Mr. Edquist will have the opportunity (x) to participate in such
process under the same procedures and guidelines established for the other
participants in the process or (y) propose a similar type of transaction,
respectively; or

 

c.                                       any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the SEC) with respect to the Company
or any

 

4

--------------------------------------------------------------------------------


 

action resulting in such person becoming a “participant” in any “election
contest” (as such terms are used in the proxy rules of the SEC) with respect to
the Company.

 

ii.          propose any matter for submission to a vote of shareholders of the
Company;

 

iii.         grant any proxy or rights with respect to any Common Stock to any
person not designated by the Company;

 

iv.        execute any written consent, waiver or demand with respect to any
Common Stock, including any demand to inspect books and records of the Company;

 

v.         call or seek to have called any meeting of the holders of the Common
Stock;

 

vi.        initiate or seek to initiate any solicitation of the holders of
Common Stock;

 

vii.       take any action to seek to amend any provision of the Articles of
Incorporation or the Bylaws of the Company;

 

viii.      take any action that could reasonably be expected to force the
Company to make any public disclosure with respect to any of the types of
matters described in clauses (i) through (vii), or announce any intention to
take any action of the type described in clauses (i) through (vii); or

 

ix.         enter into any discussions, negotiations, arrangements or
understandings with any person other than the Company with respect to any of the
foregoing, or advise, assist, encourage or seek to persuade others to take any
action with respect to any of the foregoing.

 

(b)             Simultaneous with the execution of this Agreement Mr. Edquist
will return to the Company (i) all copies of shareholder lists of the Company
received by Mr. Edquist in connection with the 2008 Annual Meeting, and all
copies of lists of employees of the Company, lists of Company ESOP participants
and the like, if any, including computer discs and other electronic copies, and
similar information in his possession and in the possession of his agents and
Lloyd Byerhof, and (ii) destroy any and all of such records as may be in his
possession or in the possession of his agents and Mr. Byerhof.  Within five
(5) days of the date of this Agreement Mr. Edquist shall provide the Company
with a notarized certificate that provides that Mr. Edquist has complied with
this Section 4.1(b) and has urged Mr. Byerhof to comply with this
Section 4.1(b).

 

Section 4.2  The Company’s Covenants.  Simultaneous with the execution of this
Agreement, the Company shall tender Mr. Edquist the sum of $22,572 in
immediately available funds.  The Company shall make additional payments to
Mr. Edquist as follows:

 

5

--------------------------------------------------------------------------------


 

Date

 

Amount of Payment

 

August 1, 2008

 

$

22,572

 

September 1, 2008

 

$

22,572

 

October 1, 2008

 

$

22,572

 

November 1, 2008

 

$

22,572

 

December 1, 2008

 

$

22,572

 

January 1, 2009

 

$

22,572

 

 

In addition the Company shall pay to Mr. Edquist on each payment date commencing
on August 1, 2008, interest accrued on the unpaid balance, from the date hereof,
at a rate equal to the Prime Rate as published in the Wall Street Journal on
each payment date, such rate to be effective prospectively.  The initial rate
shall be 5% per annum.

 

These amounts are reimbursement by the Company to Mr. Edquist of his reasonable
expenses incurred after receipt by the Company of reasonably satisfactory
documentation thereof by him, including expenses relating to the nomination and
election of directors of the Company, the solicitation of proxies, and acts and
filings in connection there with and the negotiation and execution of this
Agreement, provided such reimbursement shall not exceed the sum of all of the
payments above, and Mr. Edquist hereby agrees that such payments shall be in
full satisfaction of any claims or rights he may have for fees, expenses or
costs related to his activities in respect of the 2008 Annual Meeting and the
proxy contest terminated by execution of this Agreement.

 

ARTICLE V

 

Section 5.1             Covenant Not To Sue.        Except as set forth in
Sections 6.3 and 6.4, Mr. Edquist and each of his Affiliates and Associates, on
one hand, and the Company, and each of its Affiliates and Associates, on the
other hand, agrees not to sue or otherwise commence or continue in any manner,
directly or indirectly, any suit, claim, action, right or course of action
relating to any acts or omissions in connection with the 2008 Annual Meeting
through the date hereof, including, the nomination or election of directors, the
solicitation of proxies or any acts or filings in connection therewith through
the date hereof; provided, however, that no party hereto shall be prohibited
from enforcing its rights under and pursuant to this Agreement.

 

Section 5.2             Releases.

 

(a)           Except as set forth in Sections 6.3 and 6.4, the Company, on
behalf of itself, its directors, officers, employees, representatives and agents
(collectively, the “Company Releasors”), does hereby, fully and forever, release
and discharge Mr. Edquist and his attorneys, representatives and agents
(collectively, the “Edquist Releasees”) from any and all actions, claims,
complaints, rights or causes of action, debts, demands or suits of any kind or
nature whatsoever, statutory, equitable or legal, foreseen or unforeseen, known
or unknown, matured or unmatured that the Company Releasors have, may have or
might claim to have against the Edquist Releasees through the date hereof
excluding any claims arising out of banking or lending relationships Mr. Edquist
may have with the Company and its Affiliates.

 

(b)           Except as set forth in Section 6.3 and 6.4, Mr. Edquist, on behalf
of himself, his employees, representatives and agents (collectively, the
“Edquist Releasors”), does hereby, fully and forever, release and discharge the
Company, its directors, officers, employees, attorneys, representatives and
agents (collectively, the “Company Releasees”) from any and all actions, claims,
complaints, rights or causes of action, debts, demands or suits of any kind or
nature whatsoever, statutory, equitable or legal, foreseen or unforeseen, known
or unknown, matured or unmatured that the Edquist Releasors have, may have or
might claim to have against the Company Releasees through the date hereof
excluding any claims arising out of banking or lending relationships Mr. Edquist
may have with the Company and its Affiliates.  Provided however, that in the
event that the Company is in material breach of any of the terms of this
Agreement, and such material breach is not cured within thirty (30) days after
written notice thereof is given to the Company by Mr. Edquist, then in addition
to any other remedies Mr. Edquist may have under law or this Agreement, the
provisions of Sections 4.1 and 6.2 (insofar as Section 6.2 applies to
Mr. Edquist) shall terminate.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

OTHER MATTERS

 

Section 6.1             Joint Press Release.  Promptly after the execution of
this Agreement, the Company and Mr. Edquist shall issue a joint press release in
the form attached to this Agreement as Exhibit A.

 

Section 6.2             Non-disparagement.  During the term of this Agreement,
neither the Company, Mr. Edquist nor their Affiliates or Associates, nor any of
their respective partners, members, directors, officers, employees or agents,
will publicly disparage any other party to this Agreement nor any of their
respective partners, members, directors, officers, employees or agents.  Any
breach of the obligations under this Section 6.2 shall be considered material
and thereafter the breaching Party shall not be entitled to any further benefits
of this Agreement, including any future payments after the breach.  The
foregoing provision will be in addition to any other remedies that the
non-breaching Party may have.

 

Section 6.3             Specific Performance.  Mr. Edquist, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages.  It is accordingly agreed that Mr. Edquist, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.

 

Section 6.4             Jurisdiction; Applicable Law.  Each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of the federal
or state courts of the State of Kansas in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the federal or state courts of the State
of Kansas, and each of the parties irrevocably waives the right to trial by
jury, (d) agrees to waive any bonding requirement under any applicable law, in
the case any other party seeks to enforce the terms by way of equitable relief
and (e) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepaid, to the address
of such party’s principal place of business or as otherwise provided by
applicable law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF KANSAS
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

Section 6.5             Termination.  Except with respect to Sections 5.1, 5.2,
6.3, 6.4, 6.7, 6.8, 6.10 and 6.11, the provisions of this Agreement will
terminate immediately following the earlier of the date of the 2010 Annual
Meeting of Shareholders of the Company or June 30, 2010.

 

7

--------------------------------------------------------------------------------


 

Section 6.6             Notices.  All notices, requests and other communications
to any party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such party at
its address or facsimile number set forth in this Section 6.6 or at such other
address or facsimile number as such party may hereafter specify in writing. 
Each such notice, request or other communication will be effective (a) if given
by facsimile, when transmitted to the facsimile number specified in this
Section 6.6, (b) if given by mail, upon the earlier of actual receipt or three
(3) business days after deposit in the United States Mail, registered or
certified mail, return receipt requested, properly addressed and with proper
postage prepaid, (c) one (1) business day after deposit with an internationally
reputable overnight courier properly addressed and with all charges prepaid or
(d) when received, if by any other means.

 

Communications by facsimile will also be sent concurrently by internationally
reputable overnight courier properly addressed and with all charges prepaid, but
will in any event be effective as stated above.

 

The Company:

 

Team Financial, Inc.

Attn: Robert J. Weatherbie, CEO

8 West Peoria, Suite 200

P.O.  Box 402

Paola, Kansas 66071-0402

Facsimile Number: 913-294-4406

 

with a copy to:

 

Sandra K. Hartley, LLC

Attn: Sandra Hartley, Esq.,

16206 West 319th Street

Paola, Kansas 66071

Facsimile Number: 913-557-3828

 

and to:

 

Jones & Keller, P.C.

Attn: Reid A. Godbolt, Esq.

1625 Broadway, 16th Floor

Denver, Colorado 80202

Facsimile Number: 303-573-0769

 

Mr. Edquist:

 

Keith B. Edquist

9747 Nottingham Drive

Omaha, Nebraska 68114

Facsimile Number:

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Cline, Williams, Wright, Johnson & Oldfather, L.L.P. Attn: Robert J. Routh, Esq.

233 South 13th Street

1900 U.S. Bank Building

Lincoln, Nebraska 68508-2095

Facsimile Number: 402-474-5393

 

The parties will promptly notify each other in the manner provided in this
Section 6.6 of any change in their respective addresses.  A notice of change of
address will not be deemed to have been given until received by the addressee.

 

Section 6.7             Severability.  If at any time subsequent to the date
hereof; any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this Agreement.

 

Section 6.8             Further Assurances.  The parties hereto agree to execute
such further documents and instruments and to take such further actions as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

 

Section 6.9             Counterparts, Facsimile/PDF Signatures.  This Agreement
may be executed in one or more counterparts each of which when so executed and
delivered will be deemed an original but all of which will constitute one and
the same Agreement.  This Agreement may be executed and delivered by facsimile
or by email in portable document format (.pdf or similar format) and upon
delivery of the signature by such method will be deemed to have the same effect
as if the original signature had been delivered to the other parties.

 

Section 6.10           Construction of this Agreement.  The Parties acknowledge
that each Party was represented by legal counsel (or had the opportunity to be
represented by legal counsel) in connection with this Agreement, and that each
of them and their counsel have reviewed and revised this Agreement, or have had
an opportunity to do so, and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be employed
in their interpretation of this Agreement or any amendments or any exhibits
hereto or thereto.

 

Section 6.11           Entire Agreement; Amendment.  This Agreement contains the
entire understanding of the Parties hereto with respect to its subject matter
and supersedes all prior agreements between the Parties hereto.  This Agreement
may be amended only by a written instrument duly executed by the Parties hereto,
or their respective successors or assigns.  Except as provided herein, this
Agreement will be binding upon and inure to the benefit of the Parties and their
respective Affiliates and Associates, and successors and permitted assigns. 
Nothing expressed or implied herein is intended or will be construed to confer
upon or to give to any third party any rights or remedies by virtue hereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Settlement Agreement has been duly executed and
delivered by the duly authorized signatories of the Parties as of the date
hereof.

 

 

KEITH B. EDQUIST

 

TEAM FINANCIAL, INC.

 

 

 

/s/ Keith B. Edquist

 

By:

  /s/ Robert J. Weatherbie

 

 

 

  Name:

Robert J. Weatherbie

 

 

 

  Title:

Chairman and Chief Executive
Officer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A - PRESS RELEASE

 

 

 

[g185291mmi001.jpg] 

 

 

 

FOR IMMEDIATE

 

 

RELEASE

 

For More Information Contact:

 

 

Robert J. Weatherbie

 

 

Chief Executive Officer

 

 

Team Financial, Inc.

 

 

(913) 294-9667

 

 

bob.weatherbie@teamfinancialinc.com

 

 

 

 

Team Financial, Inc. and Keith B. Edquist Announce Settlement Agreement

 

Paola, Kansas, July 11, 2008 - Team Financial, Inc. (the “Company”) (NASDAQ:
TFIN) and Keith B. Edquist announced today that they have reached a settlement
agreement that will avoid a proxy contest between the parties at the Company’s
2008 Annual Meeting of Shareholders scheduled to be held in August 2008.  The
originally scheduled meeting for June 17, 2008 was postponed.

 

Under the terms of the settlement, Mr. Edquist has agreed to terminate his
efforts to nominate persons for election as Class III directors at the Company’s
2008 Annual Meeting of Shareholders, has agreed to vote his shares in favor of
the Company’s nominees for director at the 2008 Annual Meeting (Robert M.
Blachly, Jeffrey L. Renner and Richard J. Tremblay), and has agreed to abide by
certain standstill provisions until the earlier of June 30, 2010 or the
Company’s 2010 Annual Meeting.  As part of the settlement, the parties executed
a mutual release as well.

 

Mr. Edquist’s obligations are contingent on the agreement by and between the
Company and certain investors known as the Bicknell Group, dated June 16, 2008,
to remain in full force and effect.

 

The Company expects to be nominating Robert M. Blachly, Richard J. Tremblay and
Jeffrey L. Renner as nominees for election as Class III directors at the 2008
Annual Meeting.  Additionally, the Company has agreed to reimburse Mr. Edquist
for certain expenses related to his proxy solicitation efforts.

 

“We are pleased to move forward with Keith Edquist in maintaining and building
our shareholder value for the Company,” said Robert J. Weatherbie, Chief
Executive Officer of Team Financial, Inc.  Mr. Edquist stated, “While I was
disappointed that the annual meeting was postponed on the 17th of June I am
hopeful that the corporate governance changes embodied in the agreement between
the Company and the Bicknell Group will provide the framework for the Company to
build shareholder value.”

 

--------------------------------------------------------------------------------


 

IMPORTANT INFORMATION AND WHERE TO FIND IT

 

In connection with its 2008 Annual Meeting, Team Financial, Inc. intends to file
a definitive proxy statement, and other related materials with the U.S.
Securities and Exchange Commission (“SEC”). WE URGE INVESTORS TO READ THE PROXY
STATEMENT AND THESE OTHER MATERIALS CAREFULLY WHEN THEY BECOME AVAILABLE,
BECAUSE THEY CONTAIN IMPORTANT INFORMATION ABOUT TEAM FINANCIAL, INC. AND THE
MATTERS TO BE CONSIDERED AT ITS ANNUAL MEETING. Investors may contact Robert J.
Weatherbie at (913) 294-9667 or by email at bob.weatherbie@teamfinancialinc.com.
Investors may also obtain a free copy of the proxy statement and other relevant
documents as well as other materials filed with the SEC concerning Team
Financial, Inc. at the SEC’s website at http://www.sec.gov. These materials and
other documents may also be obtained for free from: Secretary, Team
Financial, Inc., 8 West Peoria, Suite 200, Paola, Kansas 66071 (913) 294-9667.

 

FORWARD-LOOKING STATEMENTS

 

This press release contains forward-looking statements under the Private
Securities Litigation Reform Act of 1995 that are subject to certain risks and
uncertainties that could cause actual results to differ materially from
historical income and those presently anticipated or projected.  The Company
cautions readers not to place undue reliance on any such forward looking
statements, which speak only as of the date of this release.  Such risks and
uncertainties include those detailed in the Company’s filings with the
Securities and Exchange Commission, risks of adverse changes in results of
operations, risks related to the Company’s expansion strategies, risks relating
to loans and investments, including the effect of the change of the economic
conditions in areas the Company’s borrowers are located, risks associated with
the adverse effects of governmental regulation,  changes in regulatory
oversight, interest rates, and competition for the Company’s customers by other
providers of financial services, all of which are difficult to predict and many
of which are beyond the control of the Company.

 

--------------------------------------------------------------------------------